PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 16/804,770
Filing Date: 02/28/2020
Appellant(s): Attwell, Nigel 



__________________
Kelly Hale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/07/2022 from which the appeal is taken is being maintained by the examiner.     
The following ground(s) of rejection are applicable to the appealed claims: 
35 U.S.C. 101 Rejections (see Final Office Action dated 02/07/2022 on pg. 21-23, par. 48-51) and 
35 U.S.C. 103 Rejections (see Final Office Action dated 02/07/2022 on pg. 23-31, par. 52-84).

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.

Appellant argues in the Appeal Brief on pg. 6-8 that the claims are directed to a practical application by producing a chronological scheduling order that does not include undesirable chronology-based conflicts. The examiner respectfully disagrees. The limitations that are to be considered when contemplating language indicative of integration into a practical application are those additional limitations that are not being considered being directed to the abstract idea itself. In other words, Appellant argues that producing a chronological scheduling order that does not include undesirable chronology-based conflicts (i.e. the steps of determining that conflict exists and resolving said conflict) are the improvement. However, those steps are not being considered by the examiner as the additional limitations. Rather, they are instead being considered to be the abstract idea itself (Step 2A Prong 1), and are not to be considered under the “improvement” or practical application analysis performed in Step 2B. The retrieving...category” limitation recited in ll. 3-4, and the “retrieving...category” limitation recited in Il. 8-9 are considered to be the additional limitations (Step 2B) that are being interpreted as extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitations only retrieve information from memory which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP §2106.05(d)ILiv. (Step 2B). Therefore, the recited retrieving steps cannot be considered as an improvement because they are limitations that are not indicative of integration into a practical application and amount to mere insignificant extra-solution activity of retrieving information from memory. For at least the reasons stated above, Appellant’s arguments are respectfully traversed and the rejections are maintained.

Appellant argues in the Appeal Brief on pg. 9-12 that the Office errored in finding that the prior art discloses any of: a) sets of content identifiers, b) exchanging corresponding content identifiers, or c) slot positions with slot numbers. The examiner respectfully disagrees. Firstly, it should be pointed out that a “set” could be interpreted as a single item. Therefore, a first set and a second set of content identifiers can be interpreted as simply one content identifier corresponding to the first set containing one content item and one content identifier corresponding to the second set containing one content item. Appellant argues that retrieving and manipulating media itself would be “nonsensical”, “inefficient and frankly pointless”. However, Appellant is merely making conclusory statements, and there is nothing in Appellant’s disclosure that supports such conclusions. Additionally, Appellant’s Jacques Hadamard factorial matrix comment is not germane to Appellant’s argument. Contrary to Appellant’s assertion, the examiner is not conflating content identifiers with the content itself. Karaoguz in at least [0017], [0020], [0039], and [0102] teaches that broadcast media content may be stored, and the stored broadcast media content is linked to a portion of information utilized to identify the mixed media content. At least a portion of the media content may be identified and/or stored. The identified and/or stored media content may be associated or otherwise linked to a portion of the information utilized to identify the mixed media content which corresponds to the media content itself. At least a date and a time may also be assigned within the created channel guide for presentation or playback of the media content and the broadcast media content in the customized mixed media channel. Karaoguz in at least the abstract, [0016], [0019], [0038], and [0101] teaches that the media processing system populates the channel view for a media channel with the information identifying the mixed media content. In some examples, the content identifiers could be interpreted as the title of the content (e.g. “Son’s soccer game” is the title of the video containing the contents of the soccer game), a time stamp (e.g. what time of the day the multimedia is scheduled), a numerical chronological designation (e.g. the scheduling sequence 1, 2, 3 or first, second, third, etc.), a type of media (e.g. video or audio), or the like. In [0062]-[0063] of Karaoguz, a conflict exists when for example the content identifier (i.e. time and day) of one content is the same as the content identifier (i.e. time and day) of another content. Here, the slot position is equivalent to the slot number which is equivalent to the time of the day. To resolve the conflict, the content identifier (i.e. the slot position / slot number / time and day) is merely rescheduled or exchanged with a different slot position (i.e. different order and/or different time). Finally, Appellant alleges that De Bonet fails to address how a simple list discloses the concept of a slot position with an associated slot number. The examiner respectfully disagrees. De Bonet in at least col. 14, ll. 17-46 clearly teaches that each audio element in a list of audio elements includes an ID which identifies the respective audio element. The ID could be for example a number identifying the audio element like the example provided above "1", "2", “3”, etc. The list could be ordered in ascending order and thus the slot positions would be equivalent to the slot numbers. Furthermore, Karaoguz implicitly teaches slot positions and slot numbers in at least fig. 1B- 1C and fig. 6-8 which illustrate different multimedia scheduling schemes including various slot positions for scheduling multimedia and implied slot numbers e.g. sequence of multimedia slots, and day/hour slots. It should be noted that the creation of a chronological scheduling order necessarily requires slot positions with an associated slot number. In other words, an interpretation of the claim would necessarily result in either the content identifier of the first set being scheduled chronologically prior to the content identifier of the second set, or vice versa. The position of the content identifier could be considered the slot position and the slot number (e.g. “1” is the identifier number in the first slot and “2” is the identifier number in the second slot). As another example, the time stamp could also be considered the slot position and the slot number (e.g. 1 pm first and 2 pm second).  Therefore, for at least the reasons stated above, Appellant's arguments are respectfully rebutted and the rejections are maintained.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,


/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                7/19/2022

Conferees:
           /Chat C Do/           Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                             
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.